Citation Nr: 0636033	
Decision Date: 11/20/06    Archive Date: 11/28/06

DOCKET NO.  05-07 928  	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to an increased evaluation in excess of 20 
percent for type II diabetes mellitus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1969 to 
February 1972, and from June 1974 to March 1975.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a December 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Reno, 
Nevada (RO) which denied service connection for PTSD and 
continued a 20 percent evaluation for diabetes mellitus type 
II.  The veteran testified at a July 2006 Board hearing; the 
hearing transcript has been associated with the claims file.

At the July 2006 Board hearing, it was agreed that the record 
would be held open for 60 days, and in August 2006 the 
veteran submitted evidence to the Board pertinent to the 
issues on appeal.  The veteran has submitted a waiver of 
agency of original jurisdiction consideration of this 
evidence.

The issue of service connection for PTSD is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

The veteran's type II diabetes mellitus is manageable by 
insulin shots and a restricted diet; regulation of activities 
is not required to control diabetes.



CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
type II diabetes mellitus have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 
4.119, Diagnostic Code 7913 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that VA has met all statutory and regulatory 
VCAA notice and duty to assist requirements.  See 38 U.S.C.A. 
§§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159 (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In a May 2004 letter, VA informed the veteran of the evidence 
necessary to substantiate his claim, evidence VA would 
reasonably seek to obtain, and information and evidence for 
which the veteran was responsible.  VA also asked the veteran 
to provide any evidence that pertains to his claim.  

A March 2006 letter provided the veteran with notice of the 
type of evidence necessary to establish a disability rating 
and effective date.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  This notice was not received prior to 
the initial rating decision.  However, despite the inadequate 
timing of this notice, the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As there is 
no indication that any notice deficiency reasonably affects 
the outcome of this case, the Board finds that any VCAA 
notice deficiency is harmless error.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
No. 05-7157 (Fed. Cir. Apr. 5, 2006). 

The veteran's service medical records, VA treatment records, 
and VA examinations, Social Security Administration (SSA) 
disability benefits records, and a July 2006 Board hearing 
transcript have been associated with the claims file.  VA has 
provided the veteran with every opportunity to submit 
evidence and arguments in support of his claim, and to 
respond to VA notices.  The veteran and his representative 
have not made the Board aware of any additional evidence that 
needs to be obtained prior to appellate review.  The record 
is complete and the case is ready for review.

B.  Law and Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  The 
percentage ratings are based on the average impairment of 
earning capacity and individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2006).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that evaluation; otherwise, the lower rating 
will be assigned. 38 C.F.R. § 4.7 (2006).  Any reasonable 
doubt regarding a degree of disability will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3 (2006).  

The Board notes that the United States Court of Appeals for 
Veterans Claims (CAVC) has distinguished a new claim for an 
increased rating of a service-connected disability from a 
case where the veteran expresses dissatisfaction with an 
initial rating of a disability that has just been service-
connected.  See Fenderson v. West, 12 Vet. App 119 (1999).  
In the latter case, VA must assess the level of disability 
from the date of initial application for service connection 
and determine whether the level of disability warrants the 
assignment of different disability ratings at different times 
over the life of the claim, a practice known as a "staged 
rating."  Id.  In this case, a staged rating is not for 
consideration. 

The veteran is currently assigned a 20 percent disability 
rating for type II diabetes mellitus under the provisions of 
38 C.F.R. § 4.119, Diagnostic Code 7913.  A 20 percent rating 
is assigned where insulin and restricted diet, or; use of 
oral hypoglycemic agent and restricted diet is required.  38 
C.F.R. § 4.119, Diagnostic Code 7913 (2006).  A 40 percent 
rating is assigned where insulin, restricted diet, and 
regulation of activities is required.  Id.  A 60 percent 
disability rating is assigned for diabetes mellitus requiring 
insulin, restricted diet, and regulation of activities with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
one or two hospitalizations per year or twice a month visits 
to a diabetic care provider, plus complications that would 
not be compensable if separately evaluated.  Id.   A 100 
percent rating is assigned for diabetes mellitus requiring 
more than one daily injection of insulin, restricted diet, 
and regulations of activities (avoidance of strenuous 
occupational and recreational activities) with episodes of 
ketoacidosis or hypoglycemic reactions requiring at least 
three hospitalizations per year or weekly visits to a 
diabetic care provider, plus either progressive loss of 
weight and strength or complications that would be 
compensable if separately evaluated.  Id.   

The Board finds that the veteran's is properly rated at 20 
percent for type II diabetes mellitus manageable by insulin 
and restricted diet.  An October 2004 VA examination reflects 
diagnoses of diabetes mellitus type II on insulin therapy; 
essential hypertension not related diabetes with normal renal 
function; and early diabetic peripheral neuropathy.  The 
veteran denied hospitalizations for ketoacidosis or 
hypoglycemic reactions.  His diet required that he avoided 
sugar.  He denied any restrictions of activity due to 
diabetes.  His medications included metaformin, glipizide, 
and insulin.  A neurological examination reflected decreased 
monofilament testing of the lower extremities from the toes 
distally.  His eye examination was within normal limits.  His 
skin examination was clear.  Examination of the feet 
reflected trace edema with full pulses, no ulcers, and 
monofilament testing diminished at the toes.

A July 2006 VA treatment report shows that the veteran's 
diabetes is currently in good control with insulin and 
restricted diet.  Although he indicated that he had problems 
engaging in some physical activities, the veteran essentially 
testified at his July 2006 Board hearing that he was not 
under any restrictions of activity due to diabetes.

In short, because the medical evidence does not reflect that 
regulation of activities is required to control diabetes, the 
Board finds that a higher 40 percent evaluation is not 
warranted.  See id.  

The Board has also considered the potential application of 
other various provisions, including 38 C.F.R. § 3.321(b)(1), 
for exceptional cases where scheduler evaluations are found 
to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  However, the veteran's disability has not been 
shown to cause marked interference with employment beyond 
that contemplated by the Schedule for Rating Disabilities, 
has not necessitated frequent periods of hospitalization, and 
has not otherwise rendered impractical the application of the 
regular schedular standards utilized to evaluate the severity 
of the disability.  Thus, the Board finds that the 
requirements for an extraschedular evaluation under 38 C.F.R. 
§ 3.321(b)(1) have not been met. Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

C.  Conclusion

The preponderance of the evidence is against the veteran's 
claim for an increased evaluation for type II diabetes 
mellitus.  The appeal is accordingly denied.  In making this 
determination, the Board has considered the provisions of 38 
U.S.C.A. § 5107(b) regarding benefit of the doubt, but there 
is not such a state of equipoise of positive and negative 
evidence to otherwise grant the veteran's claim.


ORDER

An increased evaluation for type II diabetes mellitus, in 
excess of 20 percent, is denied.


REMAND

A review of the claims file reveals that the issue of service 
connection for PTSD is not yet ready for appellate review.

The Board observes that VA has been unable to obtain most of 
the veteran's active duty service medical records and service 
personnel records.  In correspondence from the CIA dated in 
December 2004, the veteran was informed as follows:

After a thorough search of the 
appropriate records systems, we located 
United States Government documents that 
were not originated by the CIA.  These 
documents [referred to as "active duty 
military records" in earlier 
correspondence] appear to be relevant to 
your request and have been referred to 
the originating agency for review and 
direct response to you.

While in January 2006 VA made a formal finding on the 
unavailability of the veteran's service medical records, the 
Board notes that it does not appear that the NPRC or other 
relevant entities were contacted by the RO subsequent to the 
December 2004 CIA correspondence.  While the information 
contained in the CIA's December 2004 letter is admittedly 
vague, the Board finds that another attempt to obtain the 
veteran's active duty military records should be made.

When service records are missing, there is a heightened 
obligation on the part of VA to explain findings and 
conclusions and to consider carefully the benefit of the 
doubt rule.  While case law does not lower the legal standard 
for proving a claim for service connection, it does increase 
the Board's obligation to evaluate and discuss in its 
decision all of the evidence that may be favorable to the 
claimant (for example, in this case, among other items, the 
language contained in the citation portion of the veteran's 
Bronze Star Medal).  See Russo v. Brown, 9 Vet. App. 46, 50-
51 (1996).

Based on the medical issue involved in this case, the Board 
also finds that the veteran should be afforded a VA PTSD 
examination for the purpose of determining whether the 
veteran suffers from PTSD as a result of his military 
service.  The PTSD examination must including psychological 
testing.

In order to give the veteran every consideration with respect 
to the present appeal and to ensure due process, this matter 
is REMANDED to the RO for the following action:

1.  The RO should make an additional 
attempt to secure the veteran's service 
medical records and personnel records 
through official channels.  Any such 
records received should be associated 
with the veteran's claims file.  If the 
search for such records has negative 
results, a statement to that effect 
should be placed in the veteran's 
claims file.

2.  The veteran should then be scheduled 
for a VA psychiatric examination (to be 
conducted by an examiner who has not 
previously examined the veteran) to 
determine the nature and extent of any 
PTSD found to be present.  The claims 
folder must be made available to the 
examiner prior to the examination and the 
examiner should indicate in the report 
that he or she has reviewed the claims 
folder and pertinent records.  All 
indicated studies should be performed, 
and the examination should be conducted 
in accordance with the provisions of DSM-
IV.  The examination must including 
psychological testing.  The examiner must 
specifically confirm or rule out a 
diagnosis of PTSD whether alone or co-
existing with any other psychiatric 
disorder.  If PTSD is found, it is 
requested that the examiner identify and 
explain the elements of the diagnosis, 
including an account of any stressors 
identified by the veteran as accountable 
for the disorder.  A complete rationale 
should be given for all opinions and 
conclusions expressed.

3.  When the development has been 
completed, the RO should review the case.  
The RO must evaluate and discuss in its 
decision all of the evidence that may be 
potentially favorable to the claimant, 
including the veteran's Bronze Star Medal 
award.  If the benefit sought is not 
granted, the RO should furnish the 
veteran and his representative with a 
Supplemental Statement of the Case, and 
should give the veteran a reasonable 
opportunity to respond before returning 
the record to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
DAVID S. NELSON
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


